Case 1:17-cv-23234-JEM Document 25 Entered on FLSD Docket 07/12/2019 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO.: 17-CV-23234-JEM


      WILLIAM BERTONE and JOHAN MANDIC,

              Plaintiffs,

      vs.

      IL GIARDINO, LLC d/b/a Il Giardino, a Florida
      limited     liability company,     BARBRA
      PELLIGRINI, an individual, and IMAM DUZ, an
      individual,

            Defendants.
      _______________________________________/


            JOINT RESPONSE TO SHOW CAUSE ORDER AND MOTION TO APPROVE
                     SETTLEMENT AND TO DISMISS WITH PREJUDICE

             Plaintiffs, WILLIAM BERTONE and JOHAN MANDIC (collectively, “Plaintiffs”), and

  Defendants, IL GIARDINO, LLC, BARBRA PELLIGRINI, and IMAM DUZ (collectively,

  “Defendants”) by and through their undersigned counsel, hereby file this Joint Response to Show

  Cause Order and Motion to Approve Settlement and Dismiss with Prejudice, and state the

  following in support thereof:

             1.     Plaintiffs filed the instant action alleging that Defendants violated the Fair Labor

  Standards Act, as amended, 29 U.S.C. § 201-216 (FLSA).1

             2.     The Parties reached settlement on January 14, 2019, but the settlement agreement

  was not finalized and executed by Plaintiffs until January 22, 2019.




  1
   Plaintiffs’ action previously included Plaintiff Iraldo Pierfrancesco. Mr. Pierfrancesco was
  unable to continue to participate in the case and a stipulation of voluntary dismissal without
  prejudice was filed for him on December 12, 2018. [DE 17].
Case 1:17-cv-23234-JEM Document 25 Entered on FLSD Docket 07/12/2019 Page 2 of 5



          3.      Defendants cut checks on January 16, 2019, before the agreement was executed,

  and delivered them to Plaintiffs’ counsel’s office.

          4.      The Parties sincerely apologize to the Court for not promptly notifying the Court

  of settlement. Because of the unusual immediate payment of the settlement, Plaintiffs’ counsel’s

  office personnel (who has since left the firm’s employ) deleted all remaining dates on the

  calendar, including the Calendar Call scheduled for May 23, 2019 [DE 18], and because payment

  had already been received, neglected to calendar a notice of settlement to the Court. This was

  unintentional and a clerical oversight. Undersigned counsel take full responsibility for this

  oversight by their respective offices.

          5.      On May 23, 2019, the Court issued the Order to Show Cause as to why the Parties

  had not appeared at the Calendar Call. [DE 18].

          6.      Upon service of the Court’s Order, and pursuant to this Court’s Scheduling Order

  [DE 16], the Parties submitted a joint stipulation for dismissal. [DE 20]. See DE 16, Paragraph

  10 (“If the case is settled, the parties are directed to … submit a joint stipulation for dismissal ..).

          7.      The Court subsequently struck the joint stipulation for dismissal, and issued an

  Order stating that if the Parties failed to file a motion to approve the settlement, the Court would

  dismiss the case without prejudice. [DE 21].

          8.      Upon the non-filing of a motion to approve the settlement, the Court did not

  dismiss the case without prejudice but instead ordered the Parties to show cause as to not filing a

  motion for approval. [DE 22].

          9. The Parties therefore jointly submit this Response to Show Cause Order and Motion to

  Approve Settlement.

                                      MEMORANDUM OF LAW

          As a general rule, the FLSA’s provisions are “mandatory,” meaning that they generally
                                                     2
Case 1:17-cv-23234-JEM Document 25 Entered on FLSD Docket 07/12/2019 Page 3 of 5



  are not subject to negotiation or bargaining between employer and employee. Lynn’s Food

  Stores, Inc. v. United States, 679 F.2d 1350, 1352 (11th Cir. 1982), citing Brooklyn Savings Bank

  v. O’Neil, 324 U.S. 697 (1945). There are two ways, however, that FLSA claims may be settled,

  compromised, or released by an employee. Lynn’s Food Stores, 679 F.2d at 1352-53. The first,

  which has no application in the instant case, permits resolution of claims under the supervision of

  the United States Department of Labor. Id. The second, which does apply in the instant case,

  permits judicial approval of disputed claims on terms that are fair and reasonable:


                 Settlements may be permissible in the context of a suit brought by
                 employees under the FLSA for back wages because initiation of
                 the action by the employees provides some assurance of an
                 adversarial context. The employees are likely to be represented by
                 an attorney who can protect their rights under the statute. Thus,
                 when the parties submit a settlement to the court for approval, the
                 settlement is more likely to reflect a reasonable compromise of
                 disputed issues than a mere waiver of statutory rights brought
                 about by an employer’s overreaching. If a settlement in an
                 employee FLSA suit does reflect a reasonable compromise over
                 issues, such as FLSA coverage or computation of back wages that
                 are actually in dispute, we allow the district court to approve the
                 settlement in order to promote the policy of encouraging settlement
                 of litigation.

  Id. at 1354; see also Brooks v. Continental Property Services, Inc., No. 6:07-cv-1513-ORL-

  19GJK, 2008 WL 781825 (M.D. Fla. Mar. 19, 2008) (approving FLSA settlement in accordance

  with Lynn’s Food Stores); Swailes v. Surety Construction Co., No. 2:07-cv-279-FTM-29DNF,

  2008 WL 875981 (M.D. Fla. Mar. 27, 2008) (same). When asked to review and approve the

  terms of settlement under the FLSA, there is a “strong presumption” in favor of approval. Dail

  v. George A. Arab, Inc., 391 F. Supp. 2d 1142, 1146 (M.D. Fla. 2005).

         The parties respectfully request that the Court approve the Agreement and dismiss

  Plaintiffs’ FLSA action with prejudice, each party to bear its own costs, fees, and expenses

  (except as otherwise set forth in the Agreement with respect to attorneys’ fees). The parties

                                                  3
Case 1:17-cv-23234-JEM Document 25 Entered on FLSD Docket 07/12/2019 Page 4 of 5



  respectfully submit that the agreed-upon terms of the Agreement are fair and reasonable in light

  of the relevant factors. Mr. Mandic received $10,500.00 in settlement, of which $6,000.00 went

  to Mr. Mandic and $4,500.00 for attorney’s fees and costs. Mr. Bertone received $3,000.00 in

  settlement, of which $2,000.00 went to Mr. Bertone and $1,000.00 for attorney’s fees and costs.


         In this case, the attorney's fees to be paid as part of the resolution of Plaintiffs’ claims

  were agreed upon by the Parties separately and without regard to the amount paid to

  Plaintiffs. Accordingly, because the settlement is reasonable on its face and Plaintiffs’

  recovery was not adversely affected by the amount of the fees paid to their attorney, the

  Court should approve the settlement as set forth in the Settlement Agreement. In addition,

  there are no "side agreements" concerning the proposed settlement. Plaintiff’s counsel’s costs

  are $577.15 for filing and service, and his fees for the purposes of settlement have been reduced

  from the agreed-upon rate of $350.00 per hour to $286.21 (17.2 hours).


         WHEREFORE, the Parties respectfully request that this Court enter an Order approving

  the attached Settlement Agreement and General Release and dismissing the claims made by

  Plaintiffs against Defendants in this action with Prejudice.

                 Respectfully submitted this 12th day of July, 2019.

  By: s/ Robert W. Brock II                            By: s/ Steven M. Davis
  Robert W. Brock II, Esq.                             Steven M. Davis, Esq.
  Florida Bar No.:075320                               Florida Bar # 894249
  Email: Robert@kuvinlaw.com                           Email: Sdavis@bplegal. com
  Law Offices of Lowell J. Kuvin                       Becker & Poliakoff, P.A
  17 East Flagler Street, Suite 223                    121 Alhambra Plaza, 10th Floor
  Miami, FL 33131                                      Coral Gables, FL 33134
  Telephone: (305) 358-6800                            (305) 262-4433 Telephone
  Facsimile: (305) 358-6808                            Attorney for Defendants
  Attorney for Plaintiffs



                                                   4
Case 1:17-cv-23234-JEM Document 25 Entered on FLSD Docket 07/12/2019 Page 5 of 5




                                 CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on July 12, 2019, I electronically filed the foregoing
  document via CM/ECF. I also certify that the foregoing document is being served this day on all
  counsel of record or pro se parties identified in the attached Service in the manner specified,
  either via transmission of Notices of Electronic Filing generated by CM/ECF, or in some other
  manner for those counsel or parties who are not authorized to receive electronic Notices of
  Electronic Filing.
                                      By:    s/Robert W. Brock II
                                             Robert W. Brock II, Esq.
                                             Florida Bar No. 75320
                                             Attorney for Plaintiffs




                                                5
